           Case 1:19-cv-00462-DAD-EPG Document 59 Filed 09/29/20 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   DEVONTE B. HARRIS,                              Case No. 1:19-cv-00462-DAD-EPG (PC)
11
                             Plaintiff,              FINDINGS AND RECOMMENDATIONS
12                                                   RECOMMENDING THAT PLAINTIFF’S
                                                     MOTION TO AMEND THE COMPLAINT BE
      v.                                             DENIED
13
14   K. KYLE, et al.,
                                                     (ECF NO. 49)
15                           Defendants.
                                                     OBJECTIONS, IF ANY, DUE WITHIN
16                                                   THIRTY DAYS
17
18          Plaintiff, Devonte B. Harris, is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s motion

20   for leave to file an amended complaint adding claims for excessive force claim against three

21   new defendants and a deliberate indifference to risk of suicide claim against a fourth new

22   defendant. (ECF No. 49.)

23          Leave to amend a complaint under Federal Rule of Civil Procedure 15(a) “shall be

24   freely given when justice so requires.” Keniston v. Roberts, 717 F.2d 1295, 1300 (9th Cir.

25   1983). “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon,

26   Inc., 316 F.3d 1048, 1051 (9th Cir. 2003); Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d

27   708, 712 (9th Cir. 2001).

28          However, leave to amend need not be granted where the amendment: (1) prejudices the

                                                      1
           Case 1:19-cv-00462-DAD-EPG Document 59 Filed 09/29/20 Page 2 of 5



 1   opposing party; (2) is sought in bad faith; (3) produces an undue delay in litigation; or (4) is
 2   futile. Amerisource Bergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006);
 3   Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999). Prejudice to the defendant is the most
 4   important factor, but amendment may be denied upon a sufficiently strong showing of the other
 5   factors. See Eminence Capital, 316 F.3d at 1052; Keniston, 717 F.2d at 1300. The burden of
 6   showing prejudice rests on the party opposing amendment. DCD Programs, Ltd. v. Leighton,
 7   833 F.2d 183, 186 (9th Cir. 1987).
 8          Here, Plaintiff contends that the event underlying his proposed amendment “is already
 9   described in my complaint as part of the factual nucleus of my other claims.” (ECF No. 49 at
10   2.) Plaintiff admits that his original complaint “did not reflect the specificity necessary to state
11   an independent claim. I flesh out these facts in my first amended complaint.” (Id.) Plaintiff goes
12   on to explain:
13          I am well within my statute of limitations for filing my excessive force claim and I
            concluded this is best course of action to preserve right to sue. As opposed to filing a
14          separate complaint with parallel facts. . . . Trying these claims together would further
            achievement of justice . . . . A trial has not been set in this matter and discovery is
15          already being prolonged due to covid-19; therefore no party will be prejudiced by
16          amendment.

17   (ECF No. 49 at 2-3.)
18          Defendants oppose the requested amendment, arguing (1) Plaintiff previously agreed to
19   proceed only against the current defendants and on the current claims and has failed to provide
20   any explanation for his delay in adding new claims against new defendants; and (2) bringing
21   additional claims against additional defendants will result in prejudice to the current defendants
22   by causing additional and unnecessary delays in the progress of the case.1 (ECF No. 51 at 4-5)
23          Plaintiff initially filed this action on April 9, 2019. (ECF No. 1.) On May 28, 2019, the
24   Court entered a screening order. (ECF No. 10.) In that order, the Court found that Plaintiff
25
26
            1
              Defendants also contend that the proposed amendment would violate the Federal
27   Rules of Civil Procedure regarding joinder and that allowing amendment to add the claim
28   against Torres would be futile because the proposed claim is not cognizable under § 1983.
     (ECF No. 51 at 5.) The Court does not reach these additional contentions.
                                                      2
           Case 1:19-cv-00462-DAD-EPG Document 59 Filed 09/29/20 Page 3 of 5



 1   stated a cognizable claim for deliberate indifference to serious risk of harm in violation of the
 2   Eighth Amendment against Defendants Kyle, Grossman, Thompson, Depovic, Moreno, Overly,
 3   Gamez, and Castillo; and a claim for retaliation in violation of the First Amendment against
 4   Defendants Kyle, Moreno, Wright, Overly, Gamez, and Castillo; but did not state any other
 5   cognizable claims. (Id.) The Court gave Plaintiff the opportunity to either (1) file an amended
 6   complaint; (2) notify the court that he did not want to file an amended complaint and was
 7   instead willing to proceed only on the Eighth Amendment deliberate indifference to serious risk
 8   of harm claim against Defendants Kyle, Grossman, Thompson, Depovic, Moreno, Overly,
 9   Wright, Gamez, and Castillo; and the First Amendment retaliation claim against Defendants
10   Kyle, Moreno, Wright, Overly, Gamez, and Castillo; or (3) notify the court that he wished to
11   stand on his original complaint. (Id.)
12          On June 19, 2020, Plaintiff filed a notice in which he notified the Court that he was
13   willing to proceed only on the claims the Court had found cognizable in the screening order –
14   the Eighth Amendment deliberate indifference to serious risk of harm claim against Defendants
15   Kyle, Grossman, Thompson, Depovic, Moreno, Overly, Wright, Gamez, and Castillo; and the
16   First Amendment retaliation claim against Defendants Kyle, Moreno, Wright, Overly, Gamez,
17   and Castillo. (ECF No. 14.) In reliance on that notice, on July 3, 2019, the Court ordered that
18   the complaint be served on the relevant defendants (ECF No. 15); and on July 11, 2019, the
19   Court entered findings and recommendations recommending that all claims be dismissed
20   except for Plaintiff’s claims against Kyle, Grossman, Thompson, Depovic, Moreno, Overly,
21   Wright, Gamez, and Castillo for deliberate indifference to serious risk of harm in violation of
22   the Eighth Amendment; and against Defendants Kyle, Moreno, Wright, Overly, Gamez, and
23   Castillo for retaliation in violation of the First Amendment. (ECF No. 17.) Plaintiff did not file
24   any objections to the findings and recommendations, and the findings and recommendations
25   were adopted by the district judge on October 21, 2019. (ECF No. 31.)
26          Thus, Plaintiff was provided with an opportunity to amend his complaint more than a
27   year ago, and instead chose to proceed without amendment. Plaintiff provides no explanation
28   for his failure to amend his complaint when given the opportunity to do so, nor does he provide

                                                      3
           Case 1:19-cv-00462-DAD-EPG Document 59 Filed 09/29/20 Page 4 of 5



 1   an explanation for his more than one year delay in seeking to amend. The Court finds these
 2   circumstances alone to be sufficient to deny Plaintiff’s motion to amend. See Swanson v. U.S.
 3   Forest Svs., 87 F.3d 339, 345 (9th Cir. 1996) (affirming denial of leave to amend where movant
 4   “previously had an opportunity to timely amend its complaint and it failed to do so”); see also
 5   Calderón-Serra v. Wilmington Trust Co., 715 F.3d 14, 20 (1st Cir. 2013) (“Appreciable delay
 6   alone, in the absence of good reason for it, is enough to justify denying a motion for leave to
 7   amend.”).
 8          Moreover, the Court finds that allowing amendment would result in additional,
 9   unnecessary, and undue delay in this proceeding. Discovery has been ongoing since January
10   2020, and under the original schedule, fact discovery already would have closed and the
11   dispositive deadline would have passed. (See ECF No. 37.) That original schedule has been
12   modified multiple times due to the COVID-19 pandemic, resulting in what has already been a
13   delay in this proceeding. Allowing Plaintiff to amend the complaint would result in
14   significantly more delay. If Plaintiff is allowed to amend, the Court would first need to screen
15   the new claims against new the new defendants. Assuming that the new claims are cognizable
16   under § 1983, the Court would then need to facilitate service of process on the new defendants.
17   Once served, the new defendants would need to file their responsive pleadings and conduct
18   discovery. This additional, unnecessary, and undue delay would result in significant prejudice
19   to the current defendants. See Blue Cross & Blue Shield of Alabama v. Unity Outpatient
20   Surgery Ctr., 490 F.3d 718, 724 (9th Cir. 2007) (“Delay inherently increases the risk that
21   witnesses’ memories will fade and evidence will become stale.”).
22          Based on the foregoing, IT IS RECOMMENDED that the Plaintiff’s motion to amend
23   (ECF No. 49) be DENIED.
24          These findings and recommendations will be submitted to the United States district
25   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
26   thirty (30) days after being served with these findings and recommendations, the parties may
27   file written objections with the Court. The document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.”

                                                     4
           Case 1:19-cv-00462-DAD-EPG Document 59 Filed 09/29/20 Page 5 of 5



 1          The parties are advised that failure to file objections within the specified time may result
 2   in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     September 29, 2020                          /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     5
